Name: Council Regulation (EEC) No 3498/83 of 29 November 1983 on the conclusion of the Protocol concerning the arrangements to be applied during 1983, in the framework of the Decision adopted by the EEC-Cyprus Association Council on 24 November 1980 establishing the process into the second stage of the Association Agreement between the European Economic Community and the Republic of Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 12 . 83 Official Journal of the European Communities No L 353 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3498 / 83 of 29 November 1983 on the conclusion of the Protocol concerning the arrangements to be applied during 1983 , in the framework of the Decision adopted by the EEC-Cyprus Association Council on 24 November 1980 establishing the process into the second stage of the Association Agreement between the European Economic Community and the Republic of Cyprus by the Association Council on 24 November 1980 establishing the process into the second stage of the Association Agreement between the European Economic Community and the Republic of Cyprus is hereby approved on behalf of the Community. The text of the Protocol is annexed to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 238 thereof, Having regard to the recommendation from the Commission , Having regard to the opinion of the European Parliament (*), Whereas the Protocol concerning the arrangements to be applied during 1983 , in the framework of the Decision adopted by the EEC-Cyprus Association Council on 24 November 1980 establishing the process into the second stage of the Association Agreement between the European Economic Community and the Republic of Cyprus should be approved , HAS ADOPTED THIS REGULATION : Article 1 The Protocol concerning the arrangements to be applied during 1983 , in the framework of the Decision adopted Article 2 The President of the Council shall give the notification provided for in Article 5 of the Protocol ( 2 ). Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 November 1983 . For the Council The President G. VARFIS (*) Opinion delivered on 18 November 1983 (not yet published in the Official Journal ). ( 2 ) For the date of entry into force of the Protocol see page 7 of this Official Journal .